PER CURIAM: *
IT IS ORDERED that the Appellant’s unopposed motion to vacate sentence of the district court is GRANTED.
IT IS FURTHER ORDERED that the Appellant’s unopposed motion to remand case to district court for re-sentencing is GRANTED.
IT IS FURTHER ORDERED that the Appellant’s unopposed motion to issue the mandate immediately upon entry of the Court’s opinion is GRANTED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.